Citation Nr: 0901506	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  06-20 193	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Entitlement to an evaluation in excess of 60 percent for 
service-connected post-operative verruca acuminata intra-
urethral (genitourinary disability), to include an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from February 1953 
to July 1956.  
In May 2006, the Board of Veterans' Appeals (Board) remanded 
the issue on appeal to the Department of Veterans Affairs 
(VA) Regional Office in Providence, Rhode Island (RO) to 
provide the veteran with a Statement of the Case on the issue 
of entitlement to an evaluation in excess of 60 percent for 
service-connected genitourinary disorder.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.

The veteran is currently assigned the maximum schedular 
rating for his service-connected genitourinary disorder based 
on a voiding dysfunction.  According to the May 2006 notice 
of disagreement, the veteran's service-connected 
genitourinary disorder presented such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment and frequent 
hospitalization, that the veteran should be assigned an 
extra-schedular rating under 38 C.F.R. § 3.321(b)(1) (2008).

In response to the Board's May 2006 remand, the RO issued a 
Statement of the Case in June 2006, and a timely appeal was 
received by VA later in June 2006.

The Board notes that the June 2006 Statement of the Case did 
not address the question of whether the current evidence 
warrants referral of the case for consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  
The Board is precluded from assigning an extra-schedular 
rating in the first instance.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).  Thus, a 
remand for extraschedular consideration is appropriate.  Thun 
v. Peake, 22 Vet. App. 111, (2008); Barringer v. Peake, 22 
Vet. App. 242 (2008).

After reviewing the claims files, the Board finds that the 
issue of TDIU has been raised on behalf of the veteran and is 
for consideration.  That claim has not been certified to the 
Board on appeal nor has it otherwise been developed for 
appellate purposes.  38 U.S.C.A. § 7104(a) (West 2002 and 
Supp. 2007); 38 C.F.R. § 20.101 (2008); VAOPGCPREC 6-96; 
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) 
(Holding that once a veteran submits evidence of a medical 
disability and submits a claim for an increased disability 
rating with evidence of unemployability, VA must consider a 
claim for a total rating based on individual 
unemployability).

Accordingly, the case is REMANDED to the AMC/RO for the 
following actions:  

1.  The AMC/RO should also ask the 
veteran to provide the names and 
addresses, as well as the dates of 
treatment, of all health care providers 
who have seen or treated him for his 
service-connected genitourinary or right 
knee disorders since May 2006, the date 
of the most recent medical evidence on 
file.  After securing any appropriate 
consent from the veteran, VA must obtain 
any such treatment records that have not 
previously been associated with the 
veteran's VA claims folder.  

If VA is unsuccessful in obtaining any 
medical records identified by the 
veteran, it must inform the veteran of 
this and request him to provide copies of 
the outstanding medical records.  All 
attempts to secure this evidence must be 
documented in the claims file by the AOJ.  

2.  After the above, the AMC/RO should 
schedule the veteran for a VA 
examination by an appropriate health 
care provider to determine the current 
nature and severity of the veteran's 
service-connected genitourinary 
disorder.  The claims folders must be 
made available to the examiner in 
conjunction with this examination.   All 
findings should be reported in detail, 
to include how the disability affects 
the veteran's employability.  A complete 
rationale for all opinions must be 
provided.  

3.  The AMC/RO must notify the veteran 
that it is his responsibility to report 
for the above examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.655 (2008).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.  

4.  After the above has been completed, 
the AMC/RO should determine whether 
additional development needs to be taken 
in this case, to include whether this 
case should be referred to the Under 
Secretary for Benefits or the Director, 
Compensation and Pension Service for 
consideration of whether "an 
extraschedular evaluation commensurate 
with the average earning capacity 
impairment due exclusively to the 
service-connected disabilities," is 
necessary and provide detailed reasons 
and bases in support of that decision.  
38 C.F.R. § 3.321(b)(1).  
5.  Following completion of all indicated 
development, the AOJ should readjudicate 
the veteran's increased rating claim in 
light of all the evidence of record and 
should adjudicate his claim for TDIU.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
should be furnished with a Supplemental 
Statement of the Case that addresses the 
issue of entitlement to an extraschedular 
rating pursuant to the provisions of 38 
C.F.R. § 3.321(b)(1), and be given an 
opportunity to submit written or other 
argument in response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the AOJ.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the AOJ.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes); 
see M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

